                 Case 5:18-cv-01125-R-GJS Document 33 Filed 10/12/18 Page 1 of 16 Page ID #:236



                       1   Susan E. Coleman (SBN 171832)
                           E-mail: scoleman@bwslaw.com
                       2   Kristina Doan Strottman (SBN 268188)
                           E-mail: kstrottman@bwslaw.com
                       3   BURKE, WILLIAMS & SORENSEN, LLP
                           444 South Flower Street, Suite 2400
                       4   Los Angeles, CA 90071-2953
                           Tel: 213.236.0600      Fax: 213.236.2700
                       5
                           Attorneys for Defendants
                       6   THE GEO GROUP, INC., DURAN and CITY OF
                           ADELANTO
                       7
                       8                                 UNITED STATES DISTRICT COURT
                       9                                CENTRAL DISTRICT OF CALIFORNIA
                      10
                      11   OMAR ARNOLDO RIVERA                           Case No. 5:18-cv-01125-R-GJS
                           MARTINEZ; ISAAC ANTONIO
                      12   LOPEZ CASTILLO; JOSUE                         STIPULATED PROTECTIVE
                           VLADIMIR CORTEZ DIAZ; JOSUE                   ORDER1
                      13   MATEO LEMUS CAMPOS;
                           MARVIN JOSUE GRANDE                           Judge:      Honorable Manuel L. Real
                      14   RODRIGUEZ; ALEXANDER
                           ANTONIO BURGOS MEJIA; LUIS                    Magistrate
                      15   PEÑA GARCIA; JULIO CESAR                      Judge:     Honorable Gail J. Standish
                           BARAHONA CORNEJO, as
                      16   individuals,
                      17                           Plaintiffs,
                      18   v.
                      19   THE GEO GROUP, Inc., a Florida
                           corporation; the CITY OF
                      20   ADELANTO, a municipal entity; GEO
                           Lieutenant Duran, sued in her
                      21   individual capacity; and DOES 1-6,
                           individuals,
                      22
                                                   Defendants.
                      23
                      24   1.       A. PURPOSES AND LIMITATIONS
                      25            Discovery in this action is likely to involve production of confidential,
                      26   proprietary or private information for which special protection from public
                      27
                           1
                            This Stipulated Protective Order is substantially based on the model protective
                      28   order provided under Magistrate Judge Gail J. Standish’s Procedures.
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                                 5:18-CV-01125-R-GJS
                           LA #4829-9377-2405 v1                       -1-
  ATTO RNEY S AT LAW                                                                         STIP. PROTECTIVE ORDER
     LOS A NG EL ES
                 Case 5:18-cv-01125-R-GJS Document 33 Filed 10/12/18 Page 2 of 16 Page ID #:237



                       1   disclosure and from use for any purpose other than prosecuting this litigation may
                       2   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                       3   enter the following Stipulated Protective Order. The parties acknowledge that this
                       4   Order does not confer blanket protections on all disclosures or responses to
                       5   discovery and that the protection it affords from public disclosure and use extends
                       6   only to the limited information or items that are entitled to confidential treatment
                       7   under the applicable legal principles.
                       8            B. GOOD CAUSE STATEMENT
                       9            Good cause exists for the Court to enter this pretrial protective order. Cf.
                      10   Oliner v. Kontrabecki, 745 F.3d 1024, 1026 (9th Cir. 2014).
                      11            This civil action involves allegations that Defendants, officers and staff at the
                      12   Adelanto Detention Facility, assaulted and battered them employing excessive
                      13   force, failed to provide them with adequate medical care, intentionally inflicted
                      14   emotional distress upon them, and unlawfully retaliated against them after Plaintiffs
                      15   announced they would be undertaking a hunger strike. Defendants deny these
                      16   allegations.
                      17            This action is likely to involve documents which contain private and
                      18   confidential information pertaining to Plaintiffs, Defendants, and non-parties.
                      19   These documents include, but are not limited to Plaintiffs’detention files and
                      20   medical records, as well as policies, procedures and training manuals for the
                      21   Adelanto Detention Facility. Such documents contain personal information
                      22   regarding Plaintiffs, and non-parties such as dates of birth, social security numbers,
                      23   and medical information. Further such documents contain sensitive operational
                      24   documents regarding a detention facility which should not be in the public domain
                      25   as it could jeopardize public safety.
                      26            Accordingly, to expedite the flow of information, to facilitate the prompt
                      27   resolution of disputes over confidentiality of discovery materials, to adequately
                      28   protect information the parties are entitled to keep confidential, to ensure that the
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                                  5:18-CV-01125-R-GJS
                           LA #4829-9377-2405 v1                       -2-
  ATTO RNEY S AT LAW                                                                          STIP. PROTECTIVE ORDER
     LOS A NG EL ES
                 Case 5:18-cv-01125-R-GJS Document 33 Filed 10/12/18 Page 3 of 16 Page ID #:238



                       1   parties are permitted reasonable necessary uses of such material in preparation for
                       2   and in the conduct of trial, to address their handling at the end of the litigation, and
                       3   serve the ends of justice, a protective order for such information is justified in this
                       4   matter. It is the intent of the parties that information will not be designated as
                       5   confidential for tactical reasons and that nothing be so designated without a good
                       6   faith belief that it has been maintained in a confidential, non-public manner, and
                       7   there is good cause why it should not be part of the public record of this case.
                       8            C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
                       9            SEAL
                      10             The parties further acknowledge, as set forth in Section 12.3, below, that this
                      11   Stipulated Protective Order does not entitle them to file confidential information
                      12   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
                      13   and the standards that will be applied when a party seeks permission from the court
                      14   to file material under seal.
                      15            There is a strong presumption that the public has a right of access to judicial
                      16   proceedings and records in civil cases. In connection with non-dispositive motions,
                      17   good cause must be shown to support a filing under seal. See Kamakana v. City
                      18   and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen.
                      19   Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony
                      20   Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective
                      21   orders require good cause showing), and a specific showing of good cause or
                      22   compelling reasons with proper evidentiary support and legal justification, must be
                      23   made with respect to Protected Material that a party seeks to file under seal. The
                      24   parties’mere designation of Disclosure or Discovery Material as CONFIDENTIAL
                      25   does not— without the submission of competent evidence by declaration,
                      26   establishing that the material sought to be filed under seal qualifies as confidential,
                      27   privileged, or otherwise protectable— constitute good cause.
                      28
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                                 5:18-CV-01125-R-GJS
                           LA #4829-9377-2405 v1                       -3-
  ATTO RNEY S AT LAW                                                                         STIP. PROTECTIVE ORDER
     LOS A NG EL ES
                 Case 5:18-cv-01125-R-GJS Document 33 Filed 10/12/18 Page 4 of 16 Page ID #:239



                       1            Further, if a party requests sealing related to a dispositive motion or trial,
                       2   then compelling reasons, not only good cause, for the sealing must be shown, and
                       3   the relief sought shall be narrowly tailored to serve the specific interest to be
                       4   protected. See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir.
                       5   2010). For each item or type of information, document, or thing sought to be filed
                       6   or introduced under seal in connection with a dispositive motion or trial, the party
                       7   seeking protection must articulate compelling reasons, supported by specific facts
                       8   and legal justification, for the requested sealing order. Again, competent evidence
                       9   supporting the application to file documents under seal must be provided by
                      10   declaration.
                      11            Any document that is not confidential, privileged, or otherwise protectable in
                      12   its entirety will not be filed under seal if the confidential portions can be redacted.
                      13   If documents can be redacted, then a redacted version for public viewing, omitting
                      14   only the confidential, privileged, or otherwise protectable portions of the document,
                      15   shall be filed. Any application that seeks to file documents under seal in their
                      16   entirety should include an explanation of why redaction is not feasible.
                      17   2.       DEFINITIONS
                      18            2.1      Action: Omar Martinez, et al., v. The GEO Group, Inc., et al., Case
                      19   No.: 5:18-cv-01125-R-GJS.
                      20            2.2      Challenging Party: a Party or Non-Party that challenges the
                      21   designation of information or items under this Order.
                      22            2.3      “CONFIDENTIAL” Information or Items: information (regardless of
                      23   how it is generated, stored or maintained) or tangible things that qualify for
                      24   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                      25   the Good Cause Statement.
                      26            2.4      Counsel: attorneys who are retained to represent or advise a party to
                      27   this action and have appeared in this action on behalf of that party or are affiliated
                      28   with a law firm which has appeared on behalf of that party, and includes support
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                                   5:18-CV-01125-R-GJS
                           LA #4829-9377-2405 v1                        -4-
  ATTO RNEY S AT LAW                                                                           STIP. PROTECTIVE ORDER
     LOS A NG EL ES
                 Case 5:18-cv-01125-R-GJS Document 33 Filed 10/12/18 Page 5 of 16 Page ID #:240



                       1   staff.
                       2            2.5      Designating Party: a Party or Non-Party that designates information or
                       3   items that it produces in disclosures or in responses to discovery as
                       4   “CONFIDENTIAL.”
                       5            2.6      Disclosure or Discovery Material: all items or information, regardless
                       6   of the medium or manner in which it is generated, stored, or maintained (including,
                       7   among other things, testimony, transcripts, and tangible things), that are produced
                       8   or generated in disclosures or responses to discovery in this matter.
                       9            2.7      Expert: a person with specialized knowledge or experience in a matter
                      10   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                      11   an expert witness or as a consultant in this Action.
                      12            2.8      Non-Party: any natural person, partnership, corporation, association or
                      13   other legal entity not named as a Party to this action.
                      14            2.9      Party: any party to this Action, including all of its officers, directors,
                      15   employees, consultants, retained experts, and Outside Counsel of Record (and their
                      16   support staffs).
                      17            2.10 Producing Party: a Party or Non-Party that produces Disclosure or
                      18   Discovery Material in this Action.
                      19            2.11 Professional Vendors: persons or entities that provide litigation
                      20   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                      21   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                      22   and their employees and subcontractors.
                      23            2.12 Protected Material: any Disclosure or Discovery Material that is
                      24   designated as “CONFIDENTIAL.”
                      25            2.13 Receiving Party: a Party that receives Disclosure or Discovery
                      26   Material from a Producing Party.
                      27   ///
                      28   ///
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                                     5:18-CV-01125-R-GJS
                           LA #4829-9377-2405 v1                          -5-
  ATTO RNEY S AT LAW                                                                             STIP. PROTECTIVE ORDER
     LOS A NG EL ES
                 Case 5:18-cv-01125-R-GJS Document 33 Filed 10/12/18 Page 6 of 16 Page ID #:241



                       1   3.       SCOPE
                       2            The protections conferred by this Stipulation and Order cover not only
                       3   Protected Material (as defined above), but also (1) any information copied or
                       4   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                       5   compilations of Protected Material; and (3) any testimony, conversations, or
                       6   presentations by Parties or their Counsel that might reveal Protected Material.
                       7            Any use of Protected Material at trial shall be governed by the orders of the
                       8   trial judge. This Order does not govern the use of Protected Material at trial.
                       9   4.       DURATION
                      10            Once a case proceeds to trial, information that was designated as
                      11   CONFIDENTIAL or maintained pursuant to this protective order used or
                      12   introduced as an exhibit at trial becomes public and will be presumptively available
                      13   to all members of the public, including the press, unless compelling reasons
                      14   supported by specific factual findings to proceed otherwise are made to the trial
                      15   judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing
                      16   “good cause” showing for sealing documents produced in discovery from
                      17   “compelling reasons” standard when merits-related documents are part of court
                      18   record). Accordingly, the terms of this protective order do not extend beyond the
                      19   commencement of the trial.
                      20   5.       DESIGNATING PROTECTED MATERIAL
                      21            5.1      Exercise of Restraint and Care in Designating Material for Protection.
                      22   Each Party or Non-Party that designates information or items for protection under
                      23   this Order must take care to limit any such designation to specific material that
                      24   qualifies under the appropriate standards. The Designating Party must designate for
                      25   protection only those parts of material, documents, items or oral or written
                      26   communications that qualify so that other portions of the material, documents,
                      27   items or communications for which protection is not warranted are not swept
                      28   unjustifiably within the ambit of this Order.
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                                  5:18-CV-01125-R-GJS
                           LA #4829-9377-2405 v1                        -6-
  ATTO RNEY S AT LAW                                                                          STIP. PROTECTIVE ORDER
     LOS A NG EL ES
                 Case 5:18-cv-01125-R-GJS Document 33 Filed 10/12/18 Page 7 of 16 Page ID #:242



                       1            Mass, indiscriminate or routinized designations are prohibited. Designations
                       2   that are shown to be clearly unjustified or that have been made for an improper
                       3   purpose (e.g., to unnecessarily encumber the case development process or to
                       4   impose unnecessary expenses and burdens on other parties) may expose the
                       5   Designating Party to sanctions.
                       6            If it comes to a Designating Party’s attention that information or items that it
                       7   designated for protection do not qualify for protection, that Designating Party must
                       8   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                       9            5.2      Manner and Timing of Designations. Except as otherwise provided in
                      10   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                      11   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                      12   under this Order must be clearly so designated before the material is disclosed or
                      13   produced.
                      14            Designation in conformity with this Order requires:
                      15            (a) for information in documentary form (e.g., paper or electronic
                      16   documents, but excluding transcripts of depositions or other pretrial or trial
                      17   proceedings), that the Producing Party affix at a minimum, the legend
                      18   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend” ), to each page that
                      19   contains protected material. If only a portion of the material on a page qualifies for
                      20   protection, the Producing Party also must clearly identify the protected portion(s)
                      21   (e.g., by making appropriate markings in the margins).
                      22            A Party or Non-Party that makes original documents available for inspection
                      23   need not designate them for protection until after the inspecting Party has indicated
                      24   which documents it would like copied and produced. During the inspection and
                      25   before the designation, all of the material made available for inspection shall be
                      26   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                      27   documents it wants copied and produced, the Producing Party must determine
                      28   which documents, or portions thereof, qualify for protection under this Order.
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                                  5:18-CV-01125-R-GJS
                           LA #4829-9377-2405 v1                       -7-
  ATTO RNEY S AT LAW                                                                          STIP. PROTECTIVE ORDER
     LOS A NG EL ES
                 Case 5:18-cv-01125-R-GJS Document 33 Filed 10/12/18 Page 8 of 16 Page ID #:243



                       1   Then, before producing the specified documents, the Producing Party must affix the
                       2   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
                       3   portion of the material on a page qualifies for protection, the Producing Party also
                       4   must clearly identify the protected portion(s) (e.g., by making appropriate markings
                       5   in the margins).
                       6            (b) for testimony given in depositions that the Designating Party identifies
                       7   the Disclosure or Discovery Material on the record, before the close of the
                       8   deposition all protected testimony.
                       9            (c) for information produced in some form other than documentary and for
                      10   any other tangible items, that the Producing Party affix in a prominent place on the
                      11   exterior of the container or containers in which the information is stored the legend
                      12   “CONFIDENTIAL.” If only a portion or portions of the information warrants
                      13   protection, the Producing Party, to the extent practicable, shall identify the
                      14   protected portion(s).
                      15            5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
                      16   failure to designate qualified information or items does not, standing alone, waive
                      17   the Designating Party’s right to secure protection under this Order for such
                      18   material. Upon timely correction of a designation, the Receiving Party must make
                      19   reasonable efforts to assure that the material is treated in accordance with the
                      20   provisions of this Order.
                      21   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
                      22            6.1      Timing of Challenges. Any Party or Non-Party may challenge a
                      23   designation of confidentiality at any time that is consistent with the Court’s
                      24   Scheduling Order.
                      25            6.2      Meet and Confer. The Challenging Party shall initiate the dispute
                      26   resolution process under Local Rule 37.1 et seq.
                      27            6.3      The burden of persuasion in any such challenge proceeding shall be on
                      28   the Designating Party. Frivolous challenges, and those made for an improper
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                                  5:18-CV-01125-R-GJS
                           LA #4829-9377-2405 v1                        -8-
  ATTO RNEY S AT LAW                                                                          STIP. PROTECTIVE ORDER
     LOS A NG EL ES
                 Case 5:18-cv-01125-R-GJS Document 33 Filed 10/12/18 Page 9 of 16 Page ID #:244



                       1   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                       2   parties) may expose the Challenging Party to sanctions. Unless the Designating
                       3   Party has waived or withdrawn the confidentiality designation, all parties shall
                       4   continue to afford the material in question the level of protection to which it is
                       5   entitled under the Producing Party’s designation until the Court rules on the
                       6   challenge.
                       7   7.       ACCESS TO AND USE OF PROTECTED MATERIAL
                       8            7.1      Basic Principles. A Receiving Party may use Protected Material that is
                       9   disclosed or produced by another Party or by a Non-Party in connection with this
                      10   Action only for prosecuting, defending or attempting to settle this Action. Such
                      11   Protected Material may be disclosed only to the categories of persons and under the
                      12   conditions described in this Order. When the Action has been terminated, a
                      13   Receiving Party must comply with the provisions of section 13 below (FINAL
                      14   DISPOSITION).
                      15            Protected Material must be stored and maintained by a Receiving Party at a
                      16   location and in a secure manner that ensures that access is limited to the persons
                      17   authorized under this Order.
                      18            7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
                      19   otherwise ordered by the court or permitted in writing by the Designating Party, a
                      20   Receiving Party may disclose any information or item designated
                      21   “CONFIDENTIAL” only to:
                      22            (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
                      23   as employees of said Outside Counsel of Record to whom it is reasonably necessary
                      24   to disclose the information for this Action;
                      25            (b) the officers, directors, and employees (including House Counsel) of the
                      26   Receiving Party to whom disclosure is reasonably necessary for this Action;
                      27            (c) Experts (as defined in this Order) of the Receiving Party to whom
                      28   disclosure is reasonably necessary for this Action and who have signed the
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                                 5:18-CV-01125-R-GJS
                           LA #4829-9377-2405 v1                        -9-
  ATTO RNEY S AT LAW                                                                         STIP. PROTECTIVE ORDER
     LOS A NG EL ES
                Case 5:18-cv-01125-R-GJS Document 33 Filed 10/12/18 Page 10 of 16 Page ID #:245



                       1   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                       2            (d) the court and its personnel;
                       3            (e) court reporters and their staff;
                       4            (f) professional jury or trial consultants, mock jurors, and Professional
                       5   Vendors to whom disclosure is reasonably necessary for this Action and who have
                       6   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                       7            (g) the author or recipient of a document containing the information or a
                       8   custodian or other person who otherwise possessed or knew the information;
                       9            (h) during their depositions, witnesses, and attorneys for witnesses, in the
                      10   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                      11   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
                      12   will not be permitted to keep any confidential information unless they sign the
                      13   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                      14   agreed by the Designating Party or ordered by the court. Pages of transcribed
                      15   deposition testimony or exhibits to depositions that reveal Protected Material may
                      16   be separately bound by the court reporter and may not be disclosed to anyone
                      17   except as permitted under this Stipulated Protective Order; and
                      18            (i) any mediator or settlement officer, and their supporting personnel,
                      19   mutually agreed upon by any of the parties engaged in settlement discussions.
                      20   8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED
                      21            PRODUCED IN OTHER LITIGATION
                      22            If a Party is served with a subpoena or a court order issued in other litigation
                      23   that compels disclosure of any information or items designated in this Action as
                      24   “CONFIDENTIAL,” that Party must:
                      25            (a) promptly notify in writing the Designating Party. Such notification shall
                      26   include a copy of the subpoena or court order;
                      27            (b) promptly notify in writing the party who caused the subpoena or order to
                      28   issue in the other litigation that some or all of the material covered by the subpoena
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                                  5:18-CV-01125-R-GJS
                           LA #4829-9377-2405 v1                       - 10 -
  ATTO RNEY S AT LAW                                                                          STIP. PROTECTIVE ORDER
     LOS A NG EL ES
                Case 5:18-cv-01125-R-GJS Document 33 Filed 10/12/18 Page 11 of 16 Page ID #:246



                       1   or order is subject to this Protective Order. Such notification shall include a copy
                       2   of this Stipulated Protective Order; and
                       3            (c) cooperate with respect to all reasonable procedures sought to be pursued
                       4   by the Designating Party whose Protected Material may be affected.
                       5            If the Designating Party timely seeks a protective order, the Party served with
                       6   the subpoena or court order shall not produce any information designated in this
                       7   action as “CONFIDENTIAL” before a determination by the court from which the
                       8   subpoena or order issued, unless the Party has obtained the Designating Party’s
                       9   permission. The Designating Party shall bear the burden and expense of seeking
                      10   protection in that court of its confidential material and nothing in these provisions
                      11   should be construed as authorizing or encouraging a Receiving Party in this Action
                      12   to disobey a lawful directive from another court.
                      13   9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                      14            PRODUCED IN THIS LITIGATION
                      15            (a) The terms of this Order are applicable to information produced by a Non-
                      16   Party in this Action and designated as “CONFIDENTIAL.” Such information
                      17   produced by Non-Parties in connection with this litigation is protected by the
                      18   remedies and relief provided by this Order. Nothing in these provisions should be
                      19   construed as prohibiting a Non-Party from seeking additional protections.
                      20            (b) In the event that a Party is required, by a valid discovery request, to
                      21   produce a Non-Party’s confidential information in its possession, and the Party is
                      22   subject to an agreement with the Non-Party not to produce the Non-Party’s
                      23   confidential information, then the Party shall:
                      24                     (1) promptly notify in writing the Requesting Party and the Non-Party
                      25            that some or all of the information requested is subject to a confidentiality
                      26            agreement with a Non-Party;
                      27                     (2) promptly provide the Non-Party with a copy of the Stipulated
                      28            Protective Order in this Action, the relevant discovery request(s), and a
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                                  5:18-CV-01125-R-GJS
                           LA #4829-9377-2405 v1                       - 11 -
  ATTO RNEY S AT LAW                                                                          STIP. PROTECTIVE ORDER
     LOS A NG EL ES
                Case 5:18-cv-01125-R-GJS Document 33 Filed 10/12/18 Page 12 of 16 Page ID #:247



                       1            reasonably specific description of the information requested; and
                       2                     (3) make the information requested available for inspection by the
                       3            Non-Party, if requested.
                       4            (c) If the Non-Party fails to seek a protective order from this court within 14
                       5   days of receiving the notice and accompanying information, the Receiving Party
                       6   may produce the Non-Party’s confidential information responsive to the discovery
                       7   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                       8   not produce any information in its possession or control that is subject to the
                       9   confidentiality agreement with the Non-Party before a determination by the court.
                      10   Absent a court order to the contrary, the Non-Party shall bear the burden and
                      11   expense of seeking protection in this court of its Protected Material.
                      12   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                      13            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                      14   Protected Material to any person or in any circumstance not authorized under this
                      15   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                      16   writing the Designating Party of the unauthorized disclosures, (b) use its best
                      17   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
                      18   person or persons to whom unauthorized disclosures were made of all the terms of
                      19   this Order, and (d) request such person or persons to execute the “Acknowledgment
                      20   and Agreement to Be Bound” that is attached hereto as Exhibit A.
                      21   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                      22            PROTECTED MATERIAL
                      23            When a Producing Party gives notice to Receiving Parties that certain
                      24   inadvertently produced material is subject to a claim of privilege or other
                      25   protection, the obligations of the Receiving Parties are those set forth in Federal
                      26   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                      27   whatever procedure may be established in an e-discovery order that provides for
                      28   production without prior privilege review. Pursuant to Federal Rule of Evidence
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                                 5:18-CV-01125-R-GJS
                           LA #4829-9377-2405 v1                       - 12 -
  ATTO RNEY S AT LAW                                                                         STIP. PROTECTIVE ORDER
     LOS A NG EL ES
                Case 5:18-cv-01125-R-GJS Document 33 Filed 10/12/18 Page 13 of 16 Page ID #:248



                       1   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
                       2   of a communication or information covered by the attorney-client privilege or work
                       3   product protection, the parties may incorporate their agreement in the stipulated
                       4   protective order submitted to the court.
                       5   12.      MISCELLANEOUS
                       6            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                       7   person to seek its modification by the Court in the future.
                       8            12.2 Right to Assert Other Objections. By stipulating to the entry of this
                       9   Protective Order, no Party waives any right it otherwise would have to object to
                      10   disclosing or producing any information or item on any ground not addressed in
                      11   this Stipulated Protective Order. Similarly, no Party waives any right to object on
                      12   any ground to use in evidence of any of the material covered by this Protective
                      13   Order.
                      14            12.3 Filing Protected Material. A Party that seeks to file under seal any
                      15   Protected Material must comply with Local Civil Rule 79-5. Protected Material
                      16   may only be filed under seal pursuant to a court order authorizing the sealing of the
                      17   specific Protected Material at issue. If a Party’s request to file Protected Material
                      18   under seal is denied by the court, then the Receiving Party may file the information
                      19   in the public record unless otherwise instructed by the court.
                      20   13.      FINAL DISPOSITION
                      21            After the final disposition of this Action, as defined in paragraph 4, within 60
                      22   days of a written request by the Designating Party, each Receiving Party must
                      23   return all Protected Material to the Producing Party or destroy such material. As
                      24   used in this subdivision, “all Protected Material” includes all copies, abstracts,
                      25   compilations, summaries, and any other format reproducing or capturing any of the
                      26   Protected Material. Whether the Protected Material is returned or destroyed, the
                      27   Receiving Party must submit a written certification to the Producing Party (and, if
                      28   not the same person or entity, to the Designating Party) by the 60 day deadline that
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                                 5:18-CV-01125-R-GJS
                           LA #4829-9377-2405 v1                      - 13 -
  ATTO RNEY S AT LAW                                                                         STIP. PROTECTIVE ORDER
     LOS A NG EL ES
                Case 5:18-cv-01125-R-GJS Document 33 Filed 10/12/18 Page 14 of 16 Page ID #:249



                       1   (1) identifies (by category, where appropriate) all the Protected Material that was
                       2   returned or destroyed and (2) affirms that the Receiving Party has not retained any
                       3   copies, abstracts, compilations, summaries or any other format reproducing or
                       4   capturing any of the Protected Material. Notwithstanding this provision, Counsel
                       5   are entitled to retain an archival copy of all pleadings, motion papers, trial,
                       6   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
                       7   and trial exhibits, expert reports, attorney work product, and consultant and expert
                       8   work product, even if such materials contain Protected Material. Any such archival
                       9   copies that contain or constitute Protected Material remain subject to this Protective
                      10   Order as set forth in Section 4 (DURATION).
                      11   14.      VIOLATION
                      12            Any violation of this Order may be punished by appropriate measures
                      13   including, without limitation, contempt proceedings and/or monetary sanctions.
                      14
                      15            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                      16
                           Dated: October 12, 2018                 LAW OFFICE OF RACHEL STEINBACK
                      17                                           LAW OFFICE OF CAROL A. SOBEL
                                                                   SCHONBRUN, SEPLOW, HARRIS &
                      18                                           HOFFMAN LLP
                                                                   LAW OFFICE OF CYNTHIA
                      19                                           ANDERSON-BARKER
                                                                   LAW OFFICE OF MATTHEW STRUGAR
                      20                                           LAW OFFICE OF COLLEEN FLYNN
                      21
                                                                   By: /s/ Catherine Sweetser
                      22                                               Catherine Sweetser
                      23                                           Attorneys for Plaintiffs
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                                  5:18-CV-01125-R-GJS
                           LA #4829-9377-2405 v1                     - 14 -
  ATTO RNEY S AT LAW                                                                          STIP. PROTECTIVE ORDER
     LOS A NG EL ES
                Case 5:18-cv-01125-R-GJS Document 33 Filed 10/12/18 Page 15 of 16 Page ID #:250



                       1   Dated: October 12, 2018          BURKE, WILLIAMS & SORENSEN, LLP
                       2
                       3                                    By: /s/ Kristina Doan Strottman
                                                                Susan E. Coleman
                       4                                        Kristina Doan Strottman
                       5                                    Attorneys for Defendants
                                                            THE GEO GROUP, INC., DURAN and
                       6                                    CITY OF ADELANTO
                       7
                       8
                       9   OR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                      10
                           DATED: ________________________
                      11
                      12
                           _____________________________________
                      13
                           HON. GAIL J. STANDISH
                      14
                           United States Magistrate Judge
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                      5:18-CV-01125-R-GJS
                           LA #4829-9377-2405 v1             - 15 -
  ATTO RNEY S AT LAW                                                              STIP. PROTECTIVE ORDER
     LOS A NG EL ES
                Case 5:18-cv-01125-R-GJS Document 33 Filed 10/12/18 Page 16 of 16 Page ID #:251



                       1                                          EXHIBIT A
                       2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                       3            I, _____________________________ [print or type full name], of
                       4   _________________ [print or type full address], declare under penalty of perjury
                       5   that I have read in its entirety and understand the Stipulated Protective Order that
                       6   was issued by the United States District Court for the Central District of California
                       7   on [date] in the case of ___________ [insert formal name of the case and the
                       8   number and initials assigned to it by the court]. I agree to comply with and to be
                       9   bound by all the terms of this Stipulated Protective Order and I understand and
                      10   acknowledge that failure to so comply could expose me to sanctions and
                      11   punishment in the nature of contempt. I solemnly promise that I will not disclose in
                      12   any manner any information or item that is subject to this Stipulated Protective
                      13   Order to any person or entity except in strict compliance with the provisions of this
                      14   Order.
                      15            I further agree to submit to the jurisdiction of the United States District Court
                      16   for the Central District of California for enforcing the terms of this Stipulated
                      17   Protective Order, even if such enforcement proceedings occur after termination of
                      18   this action. I hereby appoint __________________________ [print or type full
                      19   name] of _______________________________________ [print or type full
                      20   address and telephone number] as my California agent for service of process in
                      21   connection with this action or any proceedings related to enforcement of this
                      22   Stipulated Protective Order.
                      23   Date: ______________________________________
                      24   City and State where sworn and signed: _________________________________
                      25   Printed name: _______________________________
                      26
                           Signature: __________________________________
                      27
                      28
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                                  5:18-CV-01125-R-GJS
                           LA #4829-9377-2405 v1                      - 16 -
  ATTO RNEY S AT LAW                                                                          STIP. PROTECTIVE ORDER
     LOS A NG EL ES
